Title: The Postmasters General to the Lords of the Treasury: Memorandum on the American Postal Service, 28 January 1764
From: Postmasters General
To: Lords of the Treasury


This document is preceded in the letterbook by a letter of the same date from Anthony Todd, secretary of the British Post Office, to Charles Jenkinson, secretary to the Treasury, indicating that the paper would be given to George Grenville “the beginning of next Week” and that Jenkinson might “depend on a Copy of it.” Todd probably prepared at least the draft of the memorandum, acting at the direction of the joint postmasters general, as an aid to the preparation of future legislation; much of its contents reflects his correspondence with Franklin and Foxcroft in America, and it clearly shows the influence of their suggestions for the improvement of the colonial postal service.
 
28 Jany 1764
Memorandum relating to some Improvements suggested to be made in the Management of the Post Office in North America.
The beginning of last summer Mr. Franklin and Mr. Foxcroft, Deputy PostMaster General for North-America, undertook a Survey, which was proposed to extend at least, through the whole present Post Roads, in order to examine every where into the state and Management of the several Post Offices; to make such new Regulations as should appear to be necessary; and to observe what Improvements, the Revenue might be capable of, in the different Colonies; That they might be able, upon their return, to offer their Sentiments on the several points, which have been referred to them by the PostMaster General; particularly, That of rendering Correspondence in the vast Empire of America of the greatest utility to His Majesty’s Subjects; at the same time keeping in View the Improvements of the Revenue itself; though the Postage cannot for a long while, be expected to exceed the charges of Management, because in the Colonies, settled in part only, where the Towns are situated at a great distance from each other, there is a continual necessity of erecting new Offices; it is however satisfactory to find, That many Offices in Virginia, and other Colonies, in the like situation, which were once a Burthen and Charge, have lately been brought to bear their own Expence and even afford a prospect of soon becoming profitable; as a Country increasing in Wealth and Commerce, and so speedily multiplying its Inhabitants, cannot fail to keep pace in an Increase of Correspondence, especially, since the Posts in America are under the Management of persons of acknowledged Abilities, who have been furnished, from hence with every Light, which could possibly be collected; And the more to excite in them a laudable Zeal, they have been given to understand, that they cannot exert themselves, on any subject which will do them greater honour, or their native Country of America more signal Service, than rendering the intercourse of Letters, every day more and more safe, expeditious and frequent to their fellow Subjects.
They have already obeyed The PostMaster General, by remitting £494 4s. 8d. in full Payment of their Balance up to the 10th. of August 1761, and This is the first remittance ever made of the kind.

There is great reason to hope that the Packet Boats, which have been lately established between Falmouth and New York, as they are on no account to be interrupted in their regular Course, will contribute very materially to the Benefit of His Majesty’s trading Subjects; and may likewise, in a little Time, be aiding to the Revenue of the Posts; though at present Those Boats are, in appearance, some Burthen; as the Postage of Letters, to and from New York immediately, does not quite support the Charge of the Vessells; but, the Increase of The Inland Postage, in both Countries, occasioned thereby, tho’ it cannot be exactly ascertained, may perhaps nearly amount to the remainder of the Expence.
As the Survey of the Deputy PostMaster General in America must have been finished at the End of this Summer, an ample Report is expected from them, by one of the two next Packet Boats, with Maps delineated and adapted to the Post Roads of America; particularly, such as relate to the Posts to and from the Chief-Office of New York, which is at present the only regular Center of this important and extensive Correspondence; but, upon the establishment of the Three New Packet Boats, about to take place, to and from the Southern Parts of the said Continent, including the late immense Acquisitions, the PostMaster General has Thoughts of erecting another Central Chief Office at Charles Town, from whence the Correspondence may be brancht out and extended as occasion shall require, thro’ the Neighbouring Southern Colonies, as well as be properly connected with That already establisht in the Northern Ones.
Amongst the many Injunctions relating to the American Posts, which the PostMaster General has sent to Their Deputies there; No one has been more strongly enforced, than not to permit or suffer, any Letter or Packet, under any pretence whatever not even on the Government’s Service, to pass free of Postage; The PostMaster General, by the Post Act of the 9th. of Queen Anne, having no such dispensing Power; and the least Inovation of this kind might spread itself in such a Manner, as to prevent That Revenue from ever becoming advantageous; or perhaps even sufficient to support the Charges of maintaining a well established Post through That extensive Empire.
The Law as it now stands with respect to Ship Letters seems only to have in View Letters coming by Shipping from parts beyond the Seas into the several Ports of Great Britain and Ireland, and not Letters going by Shipping to any of His Majesty’s Islands, Colonies and Plantations in the West Indies, or America.

If a Clause to the purport of the Annext could be obtained obliging all Captains and other Officers of Ships, sailing to any of the Islands, Colonies, or Plantations aforesaid, upon their Arrival, and before they break Bulk, or are admitted to an Entry, to deliver their Letters into the Post Office of such Port, These Ship Letters would soon create a considerable Increase of the Post Office Revenue in That Country; And to encourage the Captains and others to deliver their Letters at the first Post Office, The Deputy PostMaster, to whom they are delivered, ought to be empowered to pay a Penny for each Letter or Packet, as is now practiced in Great Britain and Ireland.
This Regulation would be of the greatest use to the Merchants and Planters in all His Majesty’s American Dominions; for at present their Correspondence is liable to very great Delays, by their Letters being exposed to be embezzled, detained, or opened, by the Persons, to whom the Ships, by which they send them, are consigned, particularly when such Persons happen to be in the same Branches of Commerce.
These, amongst others, are the Reasons given in the Post Act of the 9th. of Queen Anne, for the Clauses relating to Ship Letters coming to Great Britain and Ireland; And there can be no Doubt but the same Reasons are as well founded with respect to the Correspondence in the West Indies and America, and that after a very short Experience of the safety, Regularity and Expedition of delivering, and conveying Ship Letters, by the Post, all the Merchants there will be as well pleased with this Method, as Those in England are at present; and it is most certain That no Tax whatever is so chearfully paid here as the Postage upon Ship Letters.
The necessity of a regular Post between New York and Quebec, has been so strongly pressed by General Murray the Governor, and by such a Body of British Merchants residing there, as well as at Montreal, and other intermediate Places, that it has been undertaken about once a Month, on the Arrival of each Packet Boat at New York, except for a part of the Winter Season, at a much greater Charge than the Letters can be expected to produce; especially on Account of the high rate of Postage, for the Governors Gage and Murray have both taken Notice of the legal Postage being so high on Account of the Distance; that in Canada, which is represented to be in a manner destitute of Cash, and in all places where Money is equally scarce, the people will forbear to correspond until they find Occasions, by Friends, Travellers and the like, to send their Letters, which makes it to be wished, the Legislature might also enact to the purport of the 2d. Clause annexed, That the Rate of Postage for the greatest Distances between one place and another upon the Continent of America may not exceed 1s. 6d. for a single Letter and so in proportion.
